           Case 2:20-mj-30172-DUTY ECF No. 1 filed 05/12/20                                    PageID.1            Page 1 of 7

                                                            AUSA:        Alyse Wu                        Telephone: (313) 226-9100
AO 91 (Rev. 11/11) Criminal Complaint            Special Agent:          Anthony M. Resendez             Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan
United States of America
   v.
Joseph Todd Kowalczyk                                                                     Case: 2:20−mj−30172
                                                                          Case No.
                                                                                          Assigned To : Unassigned
                                                                                          Assign. Date : 5/12/2020
                                                                                          IN RE: SEALEDMATTER (CMP)(CMC)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

       On or about the date(s) of                     May 10, 2020               in the county of __---=M=ac::..:o:.::m::.:b:...___ in the
___E_ a_st_em
            ___ District of                Michigan        , the defendant(s) violated:
                  Code Section                                            Offense Description
18 USC§ 875(c)                                          Transmission of a threat to injure




         This criminal complaint is based on these facts:
see attached affidavit.




12] Continued on the attached sheet.
                                                                                            Complainant's signature

                                                                                Anthony M. Resendez, Special Agent (FBI)
                                                                                             Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

      May 12, 2020
Date:---------­                                                                                Judge's signature

City and state: Detroit, Michigan                                         Hon. R. Steven Whalen, United States Magistrate Judge
                                                                                          Printed name and title
   Case 2:20-mj-30172-DUTY ECF No. 1 filed 05/12/20        PageID.2    Page 2 of 7




                                      AFFIDAVIT

      I, Anthony M. Resendez, being duly sworn, hereby depose and state

the following:

                              I.      INTRODUCTION

      1.     I am a Special Agent with the Federal Bureau of Investigation (FBI)

and have been since August 2019. I am currently assigned to the Joint Terrorism

Task Force (JTTF) in the Detroit, and investigate terrorism related violations of

Title 18 of the United States Code and other violations of federal law.

      2.     This affidavit is in support of a complaint charging Joseph Todd

KOWALCZYK (DOB XX/XX/2000) with a violation of 18 U.S.C. § 875(c),

transmission of a threat to injure.

      3.     The facts set forth in this affidavit are based on my personal

observations, my training and experience, and information obtained from other law

enforcement officers and witnesses. This affidavit is intended to show that there is

probable cause for the above described violation and the requested complaint and

arrest warrant, and does not purport to set forth all of my knowledge of the

investigation into this matter.

                           II. PROBABLE CAUSE

      4.     On May 10, 2020, at approximately 7:28 p.m., the FBI National

Threat Operations Center received the following comment from Twitter handle



                                          1
   Case 2:20-mj-30172-DUTY ECF No. 1 filed 05/12/20        PageID.3   Page 3 of 7



@JT616k: “@FBI uk what I’m done joking this is a serious threat I have 10 bombs

ready to go off rn in my basement with 5 guns that are illegal own come get me

you guys have till 8 before I make this city in my own little hell #forwaco”:




      5.     The use of “@FBI” in a Twitter post denotes that the user is intending

to communicate directly to the FBI. The @FBI tag resolves to the FBI’s Office of

Public Affairs, located in Washington, D.C. Once the FBI Office of Public Affairs

reviewed KOWALCZYK’s tweet, they forwarded it to the FBI National Threat

Operations Center, which is responsible for gathering and disseminating various

threats and intelligence received to the appropriate FBI field office. The FBI

National Threat Operations Center is located in Clarksburg, West Virginia.

      6.     Upon receipt of the Twitter post, the FBI served an Emergency

Disclosure Request to Twitter Inc. and identified the telephone number 586-XXX-

2282 as associated with the Twitter handle @JT616k. Based on KOWALCZYK

                                          2
   Case 2:20-mj-30172-DUTY ECF No. 1 filed 05/12/20         PageID.4    Page 4 of 7



stating that he had illegal firearms and explosives at his residence and intended to

use them to injure individuals in his vicinity, the FBI considered this threat

imminent and credible under the belief that death or serious physical injury would

occur without law enforcement intervention.

      7.     586-XXX-2282, a telephone number operated by AT&T, was served

with an Emergency Disclosure Request and identified that the telephone was

located around the vicinity of S. Keystone Court, Clinton Township, MI. An open

source search showed that the subscriber was KOWALCZYK, and that XXXX6 S.

Keystone Court was a known previous location for KOWALCZYK and his family

members.

      8.     On May 11, 2020, FBI agents and officers from the Clinton Township

Police Department approached XXXX6 S. Keystone Court, Clinton Township, MI,

and found that KOWALCZYK still resided there. Upon being shown the above-

referenced post, KOWALCZYK confirmed that he was the one who made the post.

KOWALCZYK stated that he was “testing the government” and was upset that the

FBI did not respond promptly. Furthermore, he claimed that he did not intend to

carry out acts of violence against anyone and did not own any weapons or

explosive devices. KOWALCZYK stated that he would not post anything further.

      9.     However, after his interview was concluded, KOWALCZYK logged

back onto Twitter and posted the following tweet at approximately 11:56 a.m. that



                                          3
   Case 2:20-mj-30172-DUTY ECF No. 1 filed 05/12/20       PageID.5   Page 5 of 7



same day: “ If someone is making death threats doesn’t matter how bad it is a cop

should still show up to the house n check everything the the FBI took 15 hours!!!!

N didn’t send a cop to check up on the house that’s retarded”:




      10.   Later that day, KOWALCZYK posted the following tweet at 12:17

p.m: “[emoji] man I find it so funny how I wasted the FBI time”:




      11.   KOWALCZYK posted the following tweet at 1:37 p.m. that day:

“Btw since I know the FBI is now watching my Twitter post they are forced to

read my post [emoji] bc im now being investigated by the FBI (don’t regret it I

want to be investigated so I can fuck with them) [emoji] they have to read every

single one just to make sure im not up to anything”:


                                         4
   Case 2:20-mj-30172-DUTY ECF No. 1 filed 05/12/20       PageID.6    Page 6 of 7




      12.   Then at 1:41 p.m. that day, KOWALCZYK posted on Twitter: “…my

plan was to see if the FBI would show up to a death threat in matter of time (which

they didn’t [emoji]) n since they didn’t I’m gonna fuck with them”:




                                         5
Case 2:20-mj-30172-DUTY ECF No. 1 filed 05/12/20             PageID.7   Page 7 of 7




                                 III. CONCLUSION

       13.   Probable cause exists that JOSEPH KOWALCZYK violated 18

u.S.C. § 875(c), transmission of a threat to injure.

                                        Respectfully submitted,



                                        Anthony M. Resendez, SpecIal Agent
                                        Federal Bureau of Investigation

Subscribed and sworn to before me
and/or by reliable electronic means.



HON. R. STEVEN WHALEN
UNITED STATES MAGISTRATE JUDGE

DATE: May 12, 2020




                                           6
